                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION

A.L. and D.L.,

       Plaintiffs,

v.                                                    Case No: 6:14-cv-1544-Orl-22GJK

WALT DISNEY PARKS AND RESORTS
US, INC.,

       Defendant.


                                         ORDER

       This case comes before the Court without a hearing on Defendant’s Unopposed

Motion for Leave to File its Unredacted Post-Trial Brief Under Seal (Doc. 338). The case

was tried to the Court, which requested written post-trial briefs (Doc. 331 at 66).

Defendant has filed a redacted version of its post-trial brief and now seeks leave of Court

to file the unredacted version under seal (Docs. 338-339).

       As grounds for this motion, Defendant represents that its brief contains “sensitive

information regarding Disney’s internal business operations,” and that if the information

became public it “would put Disney ‘at a competitive disadvantage or otherwise invade

the parties’ legitimate privacy interests.’” (Doc. 338 at 3-4) (quoting StoneEagle Servs.

Inc. v. Pay-Plus Sols., Inc., 2015 WL 1351153, at *2 (M.D. Fla. Mar. 25, 2015).

       The parties previously asked the Court to seal the same and similar information

that was admitted into evidence at the trial (Doc. 334). After due consideration, the Court

granted that motion with one exception (Doc. 337). The reasoning underlying the Court’s

earlier Order applies here. Defendant has shown good cause, and the Court finds that
Defendant’s interest in the confidentiality of the information proposed to be sealed

outweighs the public’s right of access to judicial proceedings.

       Accordingly, the motion is GRANTED. Defendant may file its unredacted post-trial

brief UNDER SEAL. The seal shall remain in force for a period of one year from the

rendition of this Order. See Local Rule 1.09(c). Any party may seek an extension of the

seal on motion filed before the seal expires. Versions of the documents listed above, from

which confidential information has been redacted, may be filed on the public docket.

       DONE and ORDERED in Orlando, Florida on March 24, 2020.




Copies furnished to Counsel of Record




                                            -2-
